Citation Nr: 1139324	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to a service-connected left knee disability.  

2.  Entitlement to service connection for a right knee disability, including as secondary to a service-connected left knee disability.  

3.  Entitlement to service connection for a left hip disability, including as secondary to a service-connected left knee disability.  

4.  Entitlement to an effective date earlier than February 2, 1998, for entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984. 

The earlier effective date matter comes before the Board of Veterans' Appeals (Board) from January 2005 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's treatment records from the Wadsworth VA medical center (VAMC) in West Los Angeles, California from 1984 have been requested.  The claims file does not contain a response to these requests.  A January 2005 Board decision notes that the RO obtained the Veteran's treatment records since 1990.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Appropriate action is therefore necessary to fully assist the Veteran.  See 38 C.F.R. § 3.159 (2011).

The claims file contains a March 1997 Social Security Administration (SSA) determination.  However, the record does not reflect an attempt by VA to secure copies of the medical records considered in conjunction with the determination.  VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  Therefore, the Board finds that remand is also necessary to obtain the outstanding SSA records.

The Veteran seeks service connection for low back, right knee, and left hip disabilities, including as secondary to a service-connected left knee disability.  Service treatment records dated in January 1984 reflect that the Veteran complained of low back pain.  A Report of Medical History dated in January 1984 reflects that the Veteran reported recurrent back pain and "trick" or locked knee.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The provisions of 38 C.F.R. § 3.310 were amended during the pendency of this appeal, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claims were filed prior to the effective date of the revised regulation.

The Veteran should be provided examinations that address the issue of direct service connection for the low back and right knee, and entitlement to service connection for the low back, right knee, and left hip as secondary to the service-connected left knee disability.  38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions should also address whether the service-connected left knee disability has aggravated a low back, right knee, or left hip disability.

The Veteran has not been provided with a notice letter addressing his claim for an earlier effective for service connection for a left knee disability.  Thus, one should be provided.  Additionally, although the Veteran was provided with VCAA notice in August 2005 with regard to the low back, right knee, and left hip claims, the notice included no information on disability ratings and effective dates.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter addressing his claim for an earlier effective date for service connection for a left knee disability.  The letter should include all relevant notice criteria including that pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Provide the Veteran VCAA notice pertaining to his low back, right knee, and left hip claims, which satisfies the requirements of the Court's holding in Dingess/Hartman, including notice of disability ratings and effective dates.  

2.  Obtain the Veteran's outpatient treatment records from the Wadsworth VAMC in West Los Angeles, California dated from1984 to 1990 and from 2005 to present.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

3.  Secure from SSA copies of the complete medical records considered in conjunction with their determination on the Veteran's claim for SSA disability benefits.  Upon receipt of those records, the RO should review them and arrange for any further development suggested by the information therein.  

4.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the low back disability.  The Veteran's claims folder and a copy of this Remand should be provided to the examiner for review prior to completion of the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current low back disability shown to exist;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a low back disability is related to the Veteran's service.  When providing this opinion, the examiner should specifically address the service treatment note dated in January 1984 indicating a complaint of low back pain.

c) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability was caused or aggravated by his service-connected left knee disability.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms

d) provide a detailed rationale, with specific references to the record, for the opinion. 

5.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the right knee disability.  The Veteran's claims folder and a copy of this Remand should be provided to the examiner for review prior to completion of the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current right knee disability shown to exist;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right knee disability is related to the Veteran's service;

c) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms; and

e) provide a detailed rationale, with specific references to the record, for the opinion. 

6.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the left hip disability.  The Veteran's claims folder and a copy of this Remand should be provided to the examiner for review prior to completion of the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current left hip disability shown to exist;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such left hip disability was caused or aggravated by the Veteran's service-connected left knee disability.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms; and

c) provide a detailed rationale, with specific references to the record, for the opinion. 

7.  Thereafter, the RO/AMC should readjudicate the low back, right knee, left hip, and left knee claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


